The majority now reaffirms its holding in State v. Simmons
(Feb. 10, 1992), Butler App. No. CA91-05-078, unreported, 1992 WL 24783. I do not believe that a criminal defendant requesting inspection of public records under Crim.R. 16 or R.C. 149.43
"must first articulate a reasonable factual basis for why the records are exculpatory." I believe a request for such records must be followed by an in camera hearing and the state then has the burden of proving the exception.
Judge Harsha, in his excellent opinion in Chillicothe v.Knight (1992), 75 Ohio App. 3d 544, 599 N.E.2d 871, provides the basis for reversal of Simmons, supra,1 and accordingly I dissent. This cause should be certified to the Supreme Court to decide the apparent conflict between rule and statute.
1 See, also, State ex rel. Fant v. Enright (1993), 66 Ohio St. 3d 186,  610 N.E.2d 997. *Page 295